Per Curiam.
Certiorari to review a decision of the Workmen’s Compensation Commission denying workmen’s compensation benefits to relator, who had been employed by respondent Zumbro Beauty Shop.
Two competent medical witnesses appeared at the hearing before the compensation judge. The one called by the employee-relator was of the opinion that the disease which disables relator was probably caused by use in her employment of a certain hair spray. The medical witness called by respondents expressed the opinion that there was no connection between the disease and relator’s employment. We have held on previous occasions that conflicting opinions of medical experts are primarily for the determination of the Workmen’s Compensation Commission. See, Henrichs v. Essig Co-op. Creamery Assn. 293 Minn. 492, 198 N. W. 2d 135 (1972); Murphy v. Minnesota Mining and Mfg. Co. 292 Minn. 450, 194 N. W. 2d 189 (1972).
We have reviewed the record. The decision of the commission that the employee’s disability did not arise out of her employment is supported by substantial evidence in view of the entire record as submitted. We therefore affirm.
Affirmed.